Citation Nr: 0604375	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  01-01 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for polycythemia vera.  

2.	Entitlement to service connection for gastroesophageal 
reflux disease (GERD), as secondary to service connected 
disabilities.  

3.	Entitlement to service connection for arthritis of the 
right knee, as secondary to service connected disabilities.  

4.	Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 40 percent disabling.  

5.	Entitlement to an increased rating for arthritis of the 
left knee, currently evaluated as 20 percent disabling.  

6.	Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty for over 20 years until his 
retirement in June 1992.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The case was remanded by the Board in October 2003.  

The issues of an increased rating for lumbosacral strain and 
arthritis of the left knee, as well as a total rating by 
reason of individual unemployability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

It is noted that during the pendency of this appeal, the 
veteran has submitted a notice of disagreement with the 
denial of service connection for depression.  He has not, 
however, submitted a substantive appeal following the 
issuance of the statement of the case in January 2005.  
Therefore, this issue is not before the Board.  Jurisdiction 
does indeed matter and it is not "harmless" when the VA 
during the claims adjudication process fails to consider 
threshold jurisdictional issues.  Absent a decision, a notice 
of disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 
Vet. App. 554 (1993).  An application that is not in accord 
with the statute shall not be entertained.  38 U.S.C.A. § 
7108 (West 1991).  Furthermore, this Board Member cannot have 
jurisdiction of this issue.  38 C.F.R. § 19.13 (1999).  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that:  Furthermore, 38 U.S.C.A. § 7105 (West 1991) 
establishes a series of very specific, sequential, procedural 
steps that must be carried out by a claimant and the RO or 
other "agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the BVA.  
Subsection (a) of that section establishes the basic 
framework for the appellate process, as follows:  Appellate 
review will be initiated by a notice of disagreement [(NOD)] 
and completed by a substantive appeal after a statement of 
the case is furnished as prescribed in this section.  Bernard 
v. Brown, 4 Vet. App. 384 (1994).  The final step required 
for Board jurisdiction has not been satisfied.  If the 
veteran wishes the Board to consider this issue, the veteran 
must file a timely and adequate substantive appeal.  


FINDINGS OF FACT

1.	Polycythemia vera is not currently demonstrated.  

2.	Arthritis of the right knee is more likely than not 
aggravated by the veteran's service-connected left knee 
arthritis.  

3.	GERD is more likely than not aggravated by the medications 
used by the veteran to treat his service connected left knee 
and low back disorders.  



CONCLUSIONS OF LAW

1.	Polycythemia vera was neither incurred in nor aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.	Arthritis of the right knee was aggravated by a service-
connected disease or injury.  38 C.F.R. § 3.310 (2005); Allen 
v. Brown, 7 Vet. App. 439 (1995).

3.	GERD was aggravated by a service-connected disease or 
injury.  38 C.F.R. § 3.310 (2005); Allen v. Brown, 7 Vet. 
App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in March 2001 and April 2003, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is claiming service connection for polycythemia 
vera that, he believes, is related to symptoms that he 
demonstrated while he was on active duty.  Review of the 
service medical records shows that in 1981 and 1982 the 
veteran was treated for a disability that was diagnosed as 
being polycythemia vera.  Later evaluations reported that the 
veteran had a history of this disorder.  In order to 
ascertain whether or not the veteran currently manifested 
this disease, the veteran was evaluated by VA in June 2001.  
At that time, the veteran's files were reviewed.  It was 
noted that during service, while being worked up for 
hypertension, the veteran was found to have polycythemia.  He 
underwent a subsequent hematologic workup and underwent 
therapeutic phlebotomies for several years, with the last one 
being about 5 years ago.  The medical records that were 
brought in for review raised a concern that the veteran did 
not actually have polycythemia vera.  After physical 
examination and the results of laboratory testing were 
reviewed, the examiner rendered a diagnosis of polycythemia 
by history.  The examiner then went on to state that, with 
the hindsight of knowing that the veteran has not had any 
phlebotomies for the past 5 years, and with hemoglobin levels 
being normal, the evidence is against a diagnosis of 
polycythemia vera.  In other words, the veteran does not have 
polycythemia vera.  It was speculated that he could have a 
benign condition called spurious polycythemia, which is a 
condition that does not require treatment.  

The veteran is claiming service connection for a disability 
that he does not currently manifest.  While it was believed 
that he had the disorder while he was on active duty, the 
current medical evidence is not in agreement with this 
assessment.  
As service connection requires that the disability be 
currently demonstrated, the claim must be denied.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The veteran is claiming service connection for GERD and 
arthritis of the right knee as being secondary to his service 
connected disabilities.  It is noted that service connection 
is currently in effect for lumbosacral strain, rated 40 
percent disabling; the postoperative residuals of a ligament 
strain of the left knee, with arthritis, rated 20 percent 
disabling; hypertension, rated 20 percent disabling; and 
seborrheic dermatitis, rated as noncompensable.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

"When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Regarding the veteran's right knee disorder, an examination 
was conducted by VA in April 2003.  At that time, the 
examiner stated that it was at least as likely as not that 
the right knee pain had been exacerbated or caused by the 
veteran's left knee injury and arthritis.  In a July 2005 
statement, a VA physician who has been evaluating the veteran 
for arthritis, indicated that the veteran had complaints of 
increased knee pain on the right side that was explained by 
over use of the right side secondary to the significant pain 
on the left side.  This despite the minimal radiographic 
changes seen on studies of the right knee.  Thus, there are 
two opinions of record indicating that the veteran's right 
knee disorder is, at least, aggravated by his service-
connected left knee disability.  Under these circumstances, 
service connection is warranted.  

Regarding the veteran's claim for service connection for 
GERD, it is noted that this disability has been noted in the 
veteran's medical history for the past several years.  In a 
statement, dated in December 2004, a VA physician who has 
been treating the veteran for his service connected low back 
and left knee arthritis, rendered an opinion that the veteran 
was on non-steroidal anti-inflammatory steroidal agents that 
were contributing to aggravation of his signs and symptoms of 
GERD.  As the veteran's GERD has been medical shown to have 
been aggravated by the medications utilized to treat his 
service connected disabilities, service connection is 
warranted.  


ORDER

Service connection for polycythemia vera is denied.  

Secondary service connection for a right knee disorder is 
allowed.  

Secondary service connection for GERD is allowed.  


REMAND

The veteran is claiming entitlement to a total rating by 
reason of individual unemployability due to service connected 
disabilities.  It is noted that this matter must be reviewed 
in light of the recent grants of service connection for right 
knee arthritis and for GERD.  In addition, the veteran has 
claimed an increased evaluation for his service-connected 
lumbosacral strain and left knee arthritis residuals.  Review 
of the medical evidence of record shows that he currently 
manifests neurologic symptoms of his low back disorder.  
Under the regulations that became effective in September 
2003, neurologic symptoms may be separately evaluated from 
limitation of motion, if it results in a higher rating for 
the disability.  The veteran has not had a compensation 
evaluation for his low back disorder since April 2003 and 
that examination did not include a complete description of 
his neurologic symptoms.  As such, this matter must be 
returned for further evaluation.  

In view of the above, the case is remanded for the following:

1.  The appellant should be scheduled for 
VA examinations for orthopedic and 
neurologic findings to determine the 
current extent of his low back and left 
knee disorders.  The appellant's claims 
file must be made available to the VA 
examiner for review in connection with 
the examination.  X-rays and/or other 
diagnostic studies should be done, as 
deemed appropriate by the examiners.  The 
examiners must provide a thorough 
description of the appellant's service-
connected disorders and render objective 
clinical findings concerning the severity 
of the disabilities, to include 
observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any.  
The examiners must then render an opinion 
concerning the effect of the appellant's 
service-connected disability on his 
ordinary activity and his ability to 
procure and maintain employment.

2.  Thereafter, the RO should readjudicate 
the issues on appeal, including the issue of 
entitlement to a total rating by reason of 
individual unemployability due to service 
connected disabilities, to include the newly 
service connected disorders.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The veteran should 
be given an opportunity to respond to the 
SSOC prior to returning the case to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


